            Case 2:21-cv-00691-WB Document 1 Filed 02/15/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       :
    CRISTINE WILLIAMS, on behalf of herself and        :   FILED ELECTRONICALLY
    others similarly situated,                         :   ON FEBRUARY 15, 2021
                               Plaintiff,              :
                         v.                            :   CLASS/COLLECTIVE ACTION
                                                       :
    LIBERTY HEALTHCARE CORPORATION                     :   JURY TRIAL DEMANDED
    and ADVANCE SOURCING CONCEPTS LLC,                 :
                         Defendant.                    :
                                                       :

                       COMPLAINT – CLASS/COLLECTIVE ACTION

         Cristine Williams (“Plaintiff”) brings this lawsuit against Liberty Healthcare Corporation

(“Liberty”) and Advance Sourcing Concepts LLC (“Advance”), seeking all available relief under

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and the Pennsylvania

Minimum Wage Act (“PMWA”), 43 P.S. §§ 333.101, et seq. Plaintiff’s FLSA claim is asserted

as a collective action under 29 U.S.C. § 216(b), while her PMWA claim is asserted as a class

action under Federal Rule of Civil Procedure 23. 1




1
   This action is related to Anderson v. Liberty Healthcare Corp. and Sargent’s Personnel
Agency, Inc., 2:20-cv-03014-WB. In Anderson, the originating plaintiff – represented by the
undersigned – asserts that (i) she was jointly employed by Liberty and a third-party staffing
agency called Sargent’s Personnel Agency, Inc. (“Sargent’s”) to work as an adult protective
services caseworker/investigator and (ii) that Liberty and Sargent’s violated the FLSA and
PMWA by failing to pay overtime wages to her and similarly-situated caseworkers/investigators.
After some initial discovery, the Anderson parties reached an agreement whereby the FLSA
claim was “conditionally certified” for the following putative collective: “all individuals
employed as Protective Services Caseworkers in connection with Liberty’s contract with the
Commonwealth of Pennsylvania to provide Adult Protective Services in accordance with Act 70
during any time since June 22, 2017.” Anderson ECF No. 21 at 3. Per the Anderson conditional
certification order, Liberty and Sargent’s provided the undersigned with a list containing the
names and address of 116 individuals who purportedly fell within the conditionally certified
collective. Notice ensued, and around 40 individuals have opted-in the Anderson collective.
However, during the Anderson notice process, the undersigned received inquiries from a few
individuals who worked for Liberty as investigators/caseworkers but did not receive notice
              Case 2:21-cv-00691-WB Document 1 Filed 02/15/21 Page 2 of 7




                                  JURISDICTION AND VENUE

        1.       Jurisdiction over the FLSA claim is proper under 29 U.S.C. § 216(b) and 28

U.S.C. § 1331.

        2.       Jurisdiction over the PMWA claim is proper under 28 U.S.C. § 1367.

        3.       Venue in this Court is proper under 28 U.S.C. § 1391.

                                              PARTIES

        4.       Plaintiff resides in Pittsburgh, PA (Allegheny County).

        5.       Liberty is a corporation headquartered in Bala Cynwyd, PA (Montgomery

County).

        6.       Advance is a corporation headquartered in Pittsburgh, PA (Allegheny County).

        7.       Liberty and Advance are referred to collectively as “Defendants.”

        8.       Plaintiff is an employee covered by the FLSA and PMWA.

        9.       Defendants are employers covered by the FLSA and PMWA.

                                                FACTS

        10.      Pennsylvania’s Adult Protective Services Act (“APS Act”), 35 P.S. §§ 10210.101,

et seq., generally requires the Pennsylvania Department of Human Services (“DHS”) to ensure

“the consistent and timely investigation of allegations of abuse, neglect, exploitation, or

abandonment of adults with disabilities; the prevention of abuse, neglect, exploitation, or

abandonment of adults with disabilities and, when necessary, the provision of services to adults with

disabilities who are found to be victims of abuse.” DHS Adult Protective Services Annual Report for

Fiscal Year 2016-17 at p. 1. 2


forms. It soon became apparent that these individuals were paid by Liberty through Advance, an
additional staffing agency not named in the Anderson lawsuit. Plaintiff was such an individual.
2
   Available at https://www.dhs.pa.gov/about/Fraud-And-Abuse/Pages/Adult-Protective-
Services.aspx (last viewed February 15, 2021).


                                                    2
              Case 2:21-cv-00691-WB Document 1 Filed 02/15/21 Page 3 of 7




        11.      Since April 2015, DHS has contracted with Liberty to provide the adult protective

services required by the APS Act. See id.

        12.      Pursuant to the applicable contract, “Liberty receives allegations of abuse, neglect,

exploitation, or abandonment, that are referred by a statewide hotline operated and maintained by the

Pennsylvania Department of Aging (PDA) through the Area Agencies on Aging (AAA).” Id.

        13.      In carrying out its contractual obligations to DHS, Liberty employs individuals

who “conduct[] investigations of allegations of abuse, neglect, abandonment and/or exploitation

of adults who have disabilities.” 3 These individuals are generally referred to as, inter alia,

“caseworkers,” “case managers,” and “investigators.” See, e.g., note 1 supra (explaining that

Anderson conditional certification order refers to such individuals as “Protective Services

Caseworkers”). Going forward, we refer to such individuals as “investigators.”

        14.      The investigator position does not require a master’s degree, and successful

applicants can have bachelor’s degrees in a wide variety of subject areas.

        15.      Liberty pays some of its investigators through Advance, a Pittsburgh-based

staffing agency.

        16.      Until around May 2018, Plaintiff worked for Liberty as an investigator and was

paid through Advance.

        17.      Plaintiff, like other investigators, regularly worked over 40 hours per week.

Specifically, Plaintiff estimates that she worked over 60 hours during a typical week.

        18.      Plaintiff, like other investigators, did not receive any overtime pay for hours

worked over 40 per week. In failing to pay overtime, Defendants acted willfully and with

reckless disregard of clearly applicable FLSA provisions.



3
    Available at https://www.libertyhealthcare.com/careers/ (last viewed February 15, 2021).


                                                   3
             Case 2:21-cv-00691-WB Document 1 Filed 02/15/21 Page 4 of 7




       19.      There is no meaningful difference between the day-to-day work responsibilities

and activities of investigators paid directly by Liberty and those paid by Advance. For example,

Plaintiff utilized the same computer programs/platforms and followed the same investigatory

protocols utilized by investigators paid directly by Liberty.

       20.      Plaintiff’s investigations were assigned, overseen, and directed by Liberty. Upon

information and belief, Advance does not employ staff who are trained or certified to oversee the

investigatory work performed by Plaintiff.

       21.      Liberty set the work rules and expectations applicable to Plaintiff’s employment.

Its supervisors were directly responsible for evaluating Plaintiffs’ performance and were

authorized to discipline Plaintiff and terminate her employment.

                      CLASS/COLLECTIVE ACTION ALLEGATIONS

       22.      Plaintiff brings her FLSA claim as a collective action pursuant to 29 U.S.C.

§216(b) and brings her PMWA claim as a class action pursuant to Federal Rule of Civil

Procedure 23. She sues on behalf of all investigators (as broadly defined in paragraph 13 supra)

who worked in Pennsylvania since June 22, 2017 and were paid by Advance or any of its

subsidiary, parent, or affiliate companies.

       23.      Plaintiff’s FLSA claim should proceed as a collective action because she and

other putative collective members, having worked pursuant to the common compensation

policies described herein, are “similarly situated” as that term is defined in 29 U.S.C. § 216(b)

and the associated decisional law.

       24.      Class action treatment of Plaintiff’s PMWA claim is appropriate because, as

alleged below, all of Federal Rule of Civil Procedure 23’s class action requisites are satisfied.

       25.      The class, upon information and belief, includes over 40 individuals, all of whom




                                                 4
              Case 2:21-cv-00691-WB Document 1 Filed 02/15/21 Page 5 of 7




are readily ascertainable based on Defendant’s payroll records and are so numerous that joinder

of all class members is impracticable.

        26.      Plaintiff is a class member, her claims are typical of the claims of other class

members, and she has no interests that are antagonistic to or in conflict with the interests of other

class members.

        27.      Plaintiff and her lawyers will fairly and adequately represent the class members

and their interests.

        28.      Questions of law and fact are common to all class members, because, inter alia,

this action concerns Defendants’ common compensation policies, as described herein. The

legality of these policies will be determined through the application of generally applicable legal

principles to common facts.

        29.      Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact predominate over questions affecting only individual

class members and because a class action is superior to other available methods for the fair and

efficient adjudication of this litigation.

                                              COUNT I
                                     (Alleging FLSA Violations)

        30.      All previous paragraphs are incorporated as though fully set forth herein.

        31.      The FLSA requires that employees receive overtime premium compensation “not

less than one and one-half times” their regular pay rate for hours worked over 40 per week. See

29 U.S.C. § 207(a)(1).

        32.      Defendants violated the FLSA by failing to pay Plaintiff and the FLSA collective

overtime premium compensation for all hours worked over 40 per week.

        33.      In violating the FLSA, Defendants acted willfully and with reckless disregard of



                                                   5
             Case 2:21-cv-00691-WB Document 1 Filed 02/15/21 Page 6 of 7




clearly applicable FLSA provisions and, as such, willfully violated the FLSA.

                                           COUNT II
                                  (Alleging PMWA Violations)

       34.      All previous paragraphs are incorporated as though fully set forth herein.

       35.      The PMWA requires that employees receive overtime premium compensation

“not less than one and one-half times” the employee’s regular pay rate for hours worked over 40

per week. See 43 P.S. § 333.104(c).

       36.      Defendants violated the PMWA by failing to pay Plaintiff and the Rule 23 class

overtime premium compensation for all hours worked over 40 per week.

                                         JURY DEMAND

       Plaintiff demands a jury trial.

                                     PRAYER FOR RELIEF

       Plaintiff, on behalf of herself and other members of the class/collective, seeks the

following relief:

       A.       Unpaid overtime wages and prejudgment interest;

       B.       Liquidated damages to the fullest extent permitted under the FLSA;

       C.       Litigation costs, expenses, and attorneys’ fees; and

       D.       Such other and further relief as the Court deems just and proper.

 Date: February 15, 2021                                    Respectfully,



                                                            ______________________
                                                            Peter Winebrake
                                                            R. Andrew Santillo
                                                            Mark J. Gottesfeld
                                                            Winebrake & Santillo, LLC
                                                            715 Twining Road, Suite 211
                                                            Dresher, PA 19025
                                                            (215) 884-2491


                                                 6
Case 2:21-cv-00691-WB Document 1 Filed 02/15/21 Page 7 of 7
